Case 1:19-cv-05478-CM Document 25 Filed 08/07/19 Page 1 of 2

Jason M. Drangel (ID 7204)
idrangel@ipcounselors.com
Ashiy E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully(@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff

HOW Virtual Reality, ine.

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WOW VIRTUAL REALITY, INC.,

Plaintiff

Vv.

MINERAL_SG, ef a, CIVIL ACTION No.
Defendants 1: 19-ev-5478 (CM)

 

 

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)({1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff WOW
Virtual Reality, Inc. “WOW” or “Plaintiff’), by its undersigned attorneys, hereby gives notice
of dismissal of all claims against Defendants solarstore in the above-captioned action, with

prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.

 
Case 1:19-cv-05478-CM Document 25 Filed 08/07/19 .Page 2 of 2

Dated: August 5, 2019

It is so ORDERED.

BY:

Respectfully submitted,

EPSTEIN D EL LLP

  

 

Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42"4 Street, Suite 2520
New York, NY 10164
Telephone: (212) 292-5390
Facsimile; (212) 292-5391
Attorneys for Plaintiff

WOW Virtual Reality, Ine.

Signed at New York, NY onlbepad F. U2 va

 

Judge Colleen MeMahon
United States District Judge
